Citation Nr: 1754855	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  15-03 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a throat condition.

5.  Entitlement to service connection for a dental disability for compensation purposes, claimed as a tooth condition and sore gums.

6.  Entitlement to an initial rating in excess of 10 percent for a low back disability.

7.  Entitlement to an initial compensable rating for a left ear scar, status post-excision sebaceous cyst.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).
ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012, May 2013, and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Board notes TDIU is an element of the Veteran's appeal of the initial ratings assigned for his service-connected low back disability and left ear scar because unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This decision grants TDIU, effective April 17, 2017, based on the date the Veteran currently meets the schedular percentage requirements for TDIU; however, the issue of an effective date prior to April 17, 2017 for TDIU remains on appeal, as the current effective date is only partial grant of the benefit sought on appeal.

The Board also notes that a claim for service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim of service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse RO determination, the appeal is limited to the issue of entitlement to service connection for a dental disability for compensation purposes.

The Veteran withdrew his request for a Board hearing in an August 2017 written statement.  See 38 C.F.R. § 20.704(e) (2017).

The issues of service connection for GERD, hemorrhoids, a right knee disability, and a throat condition; higher initial ratings for a low back disability and a left ear scar; and an effective date prior to April 17, 2017 for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not sustain dental trauma in service, and he does not have a current dental disability for which compensation can be paid.

2.  Since April 17, 2017, the Veteran has had a combined schedular rating of 90 percent for service-connected disabilities that have prevented him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disability for VA compensation purposes have not been met. 38 U.S.C. §§ 1110, 1712 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.381, 4.150, 17.161 (2017).

2.  The criteria for entitlement to TDIU have been met since at least April 17, 2017.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.16 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection - Dental Disability

Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease will be considered solely for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381(b). Service connection for compensation purposes is not available for a dental condition other than for injuries sustained as a result of dental trauma.  

The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(a), (b).

Dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

To establish entitlement to service connection for loss of a tooth, the veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C. § 1712; 38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to in-service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c). 

The term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's active service.  See Nielson v. Shinseki, 607 F.3d 802 (Fed. Cir. 2010) (holding that service trauma is defined as an injury or wound produced by an external physical force during a service member's performance of military duties and does not include intended results of proper medical treatment provided by the military); 38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97.

Here, the Veteran's service treatment records show he received dental treatment for a condition affecting the teeth and gums, but there is no evidence that he sustained dental trauma in service.  Further, there is no evidence that suggests the Veteran currently has a dental disability for which compensation can be paid.  The Veteran has reported currently having sore teeth and gums that he claims were made worse by procedures during service and time spent in the field in service without proper facilities.  The Board notes compensation is not payable for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease.  Thus, the Veteran's service connection claim for a dental disability for compensation purposes must be denied.

II.  TDIU

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran has met the schedular percentage requirements for TDIU since April 17, 2017, as he has had a 90 percent combined schedular rating since that date.  The record further establishes the Veteran has not worked since he separated from service in February 22, 2009.  The only issue that remains is whether the Veteran's service-connected disabilities have prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.

After a review of the evidence and resolving any reasonable doubt in favor of the claimant, the Board finds that the evidence supports the conclusion that the Veteran's service-connected disabilities have prevented him from securing and following substantially, gainful employment consistent with his education and work experience since at least April 17, 2017.  In reaching this determination, the Board notes the United States Court of Appeals for the Federal Circuit has held that a determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  In this case, the records shows the Veteran's service-connected hyperhidrosis is not responsive to therapy and renders him unable to handle paper and tools because of moisture on his hands.  The Board notes handling paper and/or tools is a common part of almost every occupation.  The Veteran also has difficulty sitting, standing, walking, and performing other physical activities that are required in most work environments due to his service-connected bilateral foot, low back, and left shoulder disabilities.  These impairments are complicated further by daily fatigue and other physical complications resulting from his service-connected prostate and renal dysfunction.  In sum, the Board finds the Veteran's assertions regarding his inability to work are supported by objective evidence in the record.  As such, TDIU is warranted as of April 17, 2017, the date the Veteran is currently eligible for TDIU on a schedular basis.

The Board notes it is not permitted to consider TDIU on an extra-schedular basis in the first instance.  See 38 C.F.R. § 4.16(b).  Further, there are issues being remanded to the AOJ for further development that are inextricably intertwined with the issue of whether TDIU prior to April 17, 2017 is warranted.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Thus, the issue of an effective date prior to April 17, 2017 is being remanded to the AOJ for further consideration.


ORDER

Entitlement to service connection for a dental condition for compensation purposes is denied.

Entitlement to TDIU, effective April 17, 2017, is granted.


REMAND

VA is required to provide an examination or obtain an opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with military service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, the Veteran has not been provided an examination for his service connection claims for hemorrhoids and a throat condition.  He is competent to report signs and symptoms of these disabilities and has consistently maintained the disabilities were incurred in or first manifest during his period of active service.  Although the Veteran was provided a GERD examination in June 2017, the examiner did not provide a nexus opinion even though the examination report suggests the disability may have first manifest in 2006 during the Veteran's period of active service.  The record simply does not contain sufficient information to make informed decisions on these claims.  Therefore, VA must provide an examination or obtain a nexus opinion regarding the claims.

As to the Veteran's service connection claim for a right knee disability, the record includes a May 2013 VA examination report that includes a somewhat ambiguous positive nexus opinion.  Although the May 2013 VA examiner indicated he does not have a right knee diagnosis, he noted the Veteran's lay reports of right knee pain are actually the result of the condition meralgia paresthetica, which he determined manifest within one year of the Veteran's discharge from active service.  The Board notes service connection for meralgia paresthetica was denied by a May 2013 rating decision.  Although the Veteran did not perfect an appeal of this specific issue, the Board finds it is encompassed by his appeal of the denial of service connection for a right knee disability in light of the statements by the May 2013 VA examiner attributing the lay reports of knee pain to meralgia paresthetica.  In determining the scope of a claim, the Board must consider the symptoms the claimant describes and the information he submits in support of that claim and not necessarily the specific diagnosis or how a condition is labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Yet, the Board finds further clarification is necessary because, although the May 2013 VA examiner related the Veteran's symptoms to meralgia paresthetica, there is not a clear nexus opinion regarding that condition.

The Board also finds a new examination is necessary regarding the Veteran's appeal of the initial rating assigned for his service-connected low back disability.  Although the most recent examination in October 2017 appears to satisfy the requirements of 38 C.F.R. § 4.59 noted in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner determined she was unable to provide an opinion regarding additional functional loss during flare-ups without resorting to speculation.  In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the U.S. Court of Appeals for Veterans Claims held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  There is no indication VA examiners considered the Veteran's lay reports when addressing additional functional loss during flare-ups making a new examination necessary.

Additionally, the Board notes a significant amount of relevant evidence regarding this appeal was received by the AOJ subsequent to the issuance of supplemental statements of the case (SSOCs) and certification to the Board in February 2017.  This evidence includes several examination reports and additional service and VA treatment records.  The recent VA examination reports show the Veteran has moderate limitation of motion of the low back as well as moderate lower extremity radiculopathy, bilaterally.  On remand, the RO must consider this medical evidence.

When evidence is received after the transfer of a case to the Board, the Board will determine what action is required with respect to the additional evidence.  38 C.F.R. § 19.37(b) (2017).  Under 38 C.F.R. § 20.1304(c), any pertinent evidence submitted following certification of an appeal to the Board must be referred to the AOJ for review, "unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral."  38 C.F.R. § 20.1304(c) (2017).  The Board finds it unnecessary to solicit a waiver at this point in the appellate process as a remand is warranted for other reasons, to include further development that may result in the procurement of additional relevant evidence regarding all of the issue on appeal.

As previously noted, the issue of entitlement to TDIU prior to April 17, 2017 is inextricably intertwined with the issue being remanded for further development.  This must specifically include the findings regarding the range of motion of the Veteran's low back and his lower extremity radiculopathy.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination regarding his service connection claim for GERD.  The selected examiner must provide an opinion addressing whether the Veteran has GERD that is at least as likely as not the result of a disease or injury in active service.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for any opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.

2.  Schedule the Veteran for an examination regarding his service connection claim for hemorrhoids.  The selected examiner must provide an opinion addressing whether the Veteran has hemorrhoids that are at least as likely as not the result of a disease or injury in active service.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for any opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.

3.  Schedule the Veteran for an examination regarding his service connection claim for a right knee disability.  The selected examiner must provide an opinion addressing whether the Veteran has a right knee disability that is at least as likely as not the result of a disease or injury in active service; or proximately due to, or aggravated by, a service-connected disability, to include his service-connected bilateral foot disability.

If the examiner determines the Veteran's reports of right knee/leg pain are the result of a condition that does not necessarily constitute a right knee disability, such as meralgia paresthetica, the examiner must provide an opinion addressing whether that condition is at least as likely as not the result of a disease or injury in active service; or proximately due to, or aggravated by, a service-connected disability, as the scope of the Veteran's claim is defined by his lay reports and not his ability to precisely diagnose the underlying condition.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for any opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.

4.  Schedule the Veteran for an examination regarding his service connection claim for a throat condition.  The selected examiner must provide an opinion addressing whether the Veteran has a throat condition that is at least as likely as not the result of a disease or injury in active service.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for any opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.

5.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of his low back disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all lumbar spine pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Develop and adjudicate the issue of entitlement to TDIU prior to April 17, 2017 in the context of the appeals of the initial ratings assigned for the Veteran's service-connected low back disability and left ear scar, to include on an extra-schedular basis if necessary.  If TDIU is denied for any portion of the requisite rating period, issue a statement of the case and return the issue to the Board, as it is an element of the previously perfected appeal.

7.  Readjudicate the other issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.. §§ 5109B, 7112 (2012).






______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


